IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 01-20979
                                          _______________



                                        ANDREW B. JAMES,

                                                             Plaintiff-Appellant,

                                               VERSUS

                    CITY OF HOUSTON, TEXAS; LEE P. BROWN, MAYOR;
                             MARY DESVIGNES-KENDRICK,

                                                             Defendants-Appellees.


                                    _________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                                          (00-CV-2594)
                                 _________________________
                                       September 12, 2002



Before SMITH and BENAVIDES, Circuit                      The district court held that Andrew James
  Judges, and FITZWATER, District Judge.*            had failed to provide summary judgment proof
                                                     that the defendants (1) fired him for his consti-
JERRY E. SMITH, Circuit Judge:**                     tutionally protected speech or (2) deprived him
                                                     of due process. We affirm on the first claim
                                                     because the defendants inevitably would have
   *
                                                     terminated James regardless of the content of
    District judge of the Northern District of
Texas, sitting by designation.
   **                                                   **
     Pursuant to 5TH CIR. R. 47.5, the court has          (...continued)
determined that this opinion should not be pub-      lished and is not precedent except under the limited
                                   (continued...)    circumstances set forth in 5TH CIR. R. 47.5.4.
his speech. We affirm on the second for sub-             Ward. Construction was scheduled to begin in
stantially the same reasons given by the district        late spring or summer of 1998. During early
court.                                                   1998, James Douglas, then president of Texas
                                                         Southern University (“TSU”), began discus-
                        I.                               sions with the Third Ward Redevelopment
    We consider the summary judgment record              Council and the Houston Independent School
in the light most favorable to James.1 The City          District about joining with Houston to build a
of Houston employed him as assistant director            baseball complex next to the planned Third
of the Administrative Support Division of the            Ward MSC. The city held a town hall meeting
Department of Health and Human Services                  on May 9, 1998, during which a Third Ward
(“DHHS”). He coordinated the city’s ac-                  community leader proposed to Mayor Brown
quisition, development, and operation of                 that the Third Ward MSC be expanded to
Multi-Service Centers (“MSC’s”), which the               include the proposed joint-use baseball com-
complaint describes as “community facilities at          plex. The expansion would require moving the
which citizens can receive information and               MSC building approximately 155 feet.
services.”
                                                            James opposed the expansion. According
    In November 1996, James purchased resi-              to his testimony, he thought expansion would
dential property in the Third Ward, at 3024              further delay the completion of the Third Ward
Holman. The owners signed quitclaim deeds                MSC. James voiced his opposition at various
transferring their total interest to James, who          community and department meetings. He
recorded the deeds in Harris County. The                 could not identify precisely the various oc-
original owners and James contracted to give             casions at which he expressed opposition, but
the three original owners 82% of the sales pro-          he specifically recalls sharing his concerns with
ceeds if James sold the property within ten              Mary desVignes-Kendrick, the director of
years. The contract terminates by its own                DHHS, Earl Travis, James’s immediate su-
terms in November 2006, presumably leaving               pervisor, and at various community meetings.
James with ownership of the real property and
no further obligations to the original owners.              As a follow-up to the town hall meeting, a
As an assistant director, James was required to          community gathering was organized to discuss
report all personal financial holdings, but he           the topic on June 11, 1998. The next day,
failed to report 3024 Holman on his financial            James and other city employees physically
disclosure statement filed in October 1997.              walked the land encompassed by the proposed
                                                         expansion. According to the defendants,
   At work, James concentrated on planning               James “even then, failed to disclose his owner-
the development of an MSC for the Third                  ship of the very property they walked on.”
                                                         James did not disclose his ownership interest
                                                         until early July 1998. According to des-
   1
      We lift our statement of the facts from the        Vignes-Kendrick, she immediately instructed
district court’s thorough memorandum and opinion.        James to recuse himself from the development
James himself incorporated these facts into his          of the Third Ward MSC.
brief, so we can safely assume that the court
successfully recited them in the light most favor-          Brown then postponed construction and
able to James.

                                                     2
authorized a feasibility study of the proposed          financial disclosure statement.
expansion. James contends that Brown decid-
ed in July or August 1998 that changes would               Following the investigation, desVignes-
be made to the plans for construction of the            Kendrick recommended James’s demotion to
Third Ward MSC. The defendants claim that,              deputy assistant director. She notified James
after being asked to divorce himself entirely           that she had “complete[ly] lost trust and confi-
from the Third Ward MSC project, James at-              dence in [his] judgment in [his] current posi-
tended at least one community meeting and               tion.” She listed, as supporting reasons,
obtained a copy of the confidential report on           James’s tardy disclosure of property owner-
the project’s feasibility.                              ship and his failure to recuse himself when she
                                                        so requested. The letter also notified James
   Once James realized the city was abandon-            that he was scheduled for a meeting at which
ing the original plans in favor of expansion, he        he and his representative could discuss the al-
hired an attorney to represent him in the con-          legations and recommendation. James and his
demnation proceedings. Houston appraised                attorney attended the meeting on November 4,
James’s property at $117,899 and offered him            1999.
that sum in December 1998. The summary
judgment evidence showed that James never                   Based on James’s response to the allega-
accepted the offer but does not reveal why.             tions, at the meeting, desVignes-Kendrick de-
                                                        cided that the city should terminate, rather
   In February 1999, Brown initiated an in-             than demote, him. She issued another notice
vestigation into whether James had acted il-            letter outlining her recommendation and
legally or improperly in connection with his            scheduling a meeting with him and his attor-
purchase of 3024 Holman or the expansion                ney. The allegations included the additional
proposal. DesVignes-Kendrick reassigned                 charge that James had abused his power as
James to work at home with full pay and                 supervisor by asking an employee to notarize
benefits pending the outcome of the investiga-          the quitclaim deeds outside the presence of the
tion by the Office of the Inspector General             signatories. She also cited concerns that sur-
(“OIG”).                                                faced during the meeting about his lack of
                                                        candor and judgment, including his continued
   Concurrently, on August 18, 1999, a grand            refusal or inability to perceive and recognize
jury considered evidence of James’s criminal            the potential conflicts of interest. James ad-
wrongdoing and declined to indict. Within a             mits attending the termination meeting on
couple of weeks, the OIG issued its report,             March 30, 2000, with his attorney, but denies
concluding that James had no knowledge of               that he had an opportunity to further explain
expansion plains for the Third Wave MSC                 his actions.
when he acquired the nearby property and did
not use his influence to instigate the expansion.           Brown received desVignes-Kendrick’s rec-
The OIG found insufficient evidence to prove            ommendations and met with her to discuss
or disprove the charges of perjury and misuse           them. Both defendants deny discussing any of
of official information. The report did find            James’s protected speech activities. Brown
sufficient evidence to conclude that James              agreed with her recommendation and issued a
violated municipal ordinances by filing a false         letter formalizing James’s termination, iterat-


                                                    3
ing the above allegations, and listed various          sional allegations do not count as competent
   policies and ordinances violated by James’s         evidence. Galindo v. Precision Am. Corp.,
   actions.                                            754 F.2d 1212, 1216 (5th Cir. 1985). The
                                                       nonmovants must go beyond the allegations
   James appealed to the civil service commis-         contained in their pleadings and identify spe-
sion, which held a hearing and permitted James         cific facts creating a genuine issue worthy of
to present witnesses and exhibits. The com-            trial. Anderson, 477 U.S. at 248-49.2
mission denied James’s appeal on June 23,
2000. James sued in state court, and the city             Title 42 U.S.C. § 1983 allows James to sue
removed to federal court. James alleged                for alleged violation of constitutional rights
violations of his due process and free speech          and requires him to allege and prove (1) that
rights, similar claims under the Texas Consti-         an individual acting under the color of state
tution, and a state claim to review the civil          law (2) violated one of his federal constitu-
service commission’s decision.                         tional or statutory rights. Doe v. Rains
                                                       County Indep. Sch. Dist., 66 F.3d 1402, 1406
   By agreement, the case was assigned to the          (5th Cir. 1995). The individual defendants
magistrate judge (“the district court” or “the         have a qualified immunity defense to such
court”). Defendants filed a motion for sum-            claims, Hope v. Peltzer, 122 S. Ct. 2508
mary judgment, which the court granted on the          (2002), while James must prove that the city’s
federal claims. The court remanded the state           policy caused the violation of his constitutional
claims to state court.                                 rights, Brown v. Bryan County, Okla., 219
F.3d 450, 457 (5th Cir. 2000).
                        II.
    We review a summary judgment de novo.                 Because we resolve this case by deciding
Int’l Shortstop, Inc. v. Rally’s, 939 F.2d 1257,       the scope of James’s constitutional rights, we
1263 (5th Cir. 1991). Summary judgment is              need not reach either the qualified immunity or
appropriate if the movant shows the absence            municipal policy issues. We first address
of a genuine issue of material fact. Anderson          James’s claim that defendants discharged him
v. Liberty Lobby, Inc., 477 U.S. 242, 248              in retaliation for his exercise of the First
(1986). The movant should do so by inform-             Amendment right to free speech.
ing the court of the motion’s basis and identi-
fying portions of the record to highlight the
absence of a factual dispute. Id.. After the
                                                          2
movant identifies a deficiency in proof, the                Defendants argue that the district court has
nonmovant must present record evidence es-             discretion to resolve factual questions at summary
tablishing each o f the challenged elements of         judgment in a nonjury case. We need not reach this
                                                       question, because we can affirm under FED. R.
its case for which it will bear the burden of
                                                       CIV. P. 56’s more lenient standard. As we have
proof at trial. Topalian v. Ehrman, 954 F.2d           noted, our circuit precedent conflicts on whether
1125, 1132 (5th Cir. 1992).                            the court may apply a different standard at sum-
                                                       mary judgment in a nonjury case. Phillips Oil Co.
    The nonmovant can point to depositions,            v. OKC Corp., 812 F.2d 265, 273 n.15 (5th Cir.
affidavits, or any other competent evidence.           1987). Even the cases that permit the court to
Int’l Shortstop, 939 F.2d at 1263. Conclu-             apply a different standard diverge over which
                                                       standard it should apply. Id.

                                                   4
                      III.                              the protected speech.3 The evidence may be
    James must prove four elements to establish         circumstantial: For example, where a school
a First Amendment claim: (1) speech touching            teacher sent a letter to the superintendent,
on a matter of public concern, (2) that his             published a letter to the editor in the local
interest in speaking outweighed the city’s              paper reflecting the same views, and repeated
interest in efficiency, and (3) an adverse              them yet again at a school board meeting, we
employment action (4) in retaliation for his.           found she had created a fact question about
Kennedy v. Tangipahoa Parish Library Bd. of             whether an intermediate supervisor knew of
Control, 224 F.3d 359, 366 (5th Cir. 2000). If          her protected speech. Tompkins v. Vickers, 26
James establishes that his protected speech             F.3d 603, 609 (5th Cir. 1994).
was a substantial or motivating factor in the
adverse employment decision, the burden                    Propinquity between the protected speech
shifts to the city, which may prove that it             and the adverse employment action, however,
discharged him for another reason. Mt. Heal-            is not enough. Beattie, 254 F.3d at 605 &
thy City Sch. Dist. Bd. of Educ. v. Doyle, 429          n.18. The plaintiff must provide proof that the
U.S. 274, 287 (1977). In this appeal, the par-          supervisor was aware or likely to be aware of
ties dispute only the causation element.                the speech. Supra note 3. Absent any direct
                                                        or circumstantial proof of awareness, we have
   James points to Branton v. City of Dallas,           considered the supervisor’s testimony of ig-
272 F.3d 730, 739 (5th Cir. 2001), in which             norance conclusive. Beattie, 254 F.2d at
we stated that “[i]t is for a jury to resolve any       603-04.
remaining factual disputes as to whether
plaintiff’s protected speech was a substantial             The district court held that James had not
or motivating factor in the adverse                     presented sufficient evidence to show that
employment decision.” Our statement in                  Brown had knowledge of James’s opposition
Branton, however, was conditionalSSwhere                to expansion. James does not offer any real
there is a genuine dispute over a material fact,        evidence that Brown knew. James did,
the jury should resolve it. The motion for
summary judgment tests whether such a
                                                           3
dispute exists by requiring the person who                    E.g, Beattie v. Madison County Sch. Dist.,
bears the burden of proof to point to record            254 F.3d 595, 604 (5th Cir. 2001) (“Without a
evidence supporting each element of his claim.          showing that the board had actual knowledge of the
E.g., Topalian, 954 F.2d at 1131-32. In this            alleged improper basis of Jones’s and Acton’s
appeal, we must examine what summary                    recommendation, the board cannot be held liable
judgment proof our precedent requires to                for the alleged retaliation.”); Fowler v. Smith, 68
establish a triable, First Amendment retaliation        F.3d 124, 127 (5th Cir. 1995) (“[D]irect evidence
                                                        in proving illegitimate intent is not required to
claim.
                                                        avoid summary judgment in unconstitutional re-
                                                        taliation claims; circumstantial evidence will suf-
   We repeatedly have held that the plaintiff           fice.”) (citation omitted). See Price v. Brittain,
must present direct or circumstantial evidence          874 F.2d 252 (5th Cir. 1989) (“[T]he employee
showing that the supervisor who made the ad-            bears the initial burden of demonstrating that his
verse employment decision had knowledge of              speech was constitutionally protected and that it
                                                        was a ‘substantial’ or ‘motivating’ factor in the
                                                        termination decision.”).

                                                    5
however, offer some circumstantial evidence                because he is elected, is not subject to the nor-
that desVignes-Kendrick knew of his                        mal procedures for the hiring and firing of oth-
opposition and recommended his termination.                er city employees. The failure to report,
He pointed to evidence that desVignes-                     standing alone, justifies James’s dismissal re-
Kendrick supported expansion.               She            gardless of the content of his speech. He fails
contradicted that evidence in her affidavit, but           to point to sufficient summary judgment to
his impeachment might suffice to show                      create a fact question that his protected
pretext. This is a close and difficult question            speech, independent of his failure to disclose
that we need not decide.                                   the conflict of interest, led to his discharge.

    Under Mt. Healthy, 429 U.S. at 287, an                    James argues that because he spoke out
employer that would have reached the same                  against expansion, he did not have a conflict of
decision as to an employee’s discharge in the              interest. This argument fundamentally mis-
absence of protected speech is not liable for              understands the importance of disclosure. The
retaliating against the employee. Defendants               city has an interest in passing prophylactic
satisfied their burden of showing that the city            measures so that it at least has knowledge of
would have discharged James anyway.4 James                 any personal financial holdings affected by
does not dispute that he failed to report the              municipal decisions. The city has a legitimate
real property on his financial disclosure forms.           interest in avoiding both corruption and the
The OIG report concluded that his failure to               appearance of impropriety, and comprehensive
report was material, false, misleading, and vio-           disclosure obligations are rationally related to
lated a municipal ordinance.                               that interest.

   James argues that Brown himself failed to                  James oversimplifies the potential conflict
disclose some financial dealings, but Brown,               of interest. His brief belabors the most
                                                           obvious conflict: Because he owned property
                                                           necessary for the expansion, he had an
   4
     To obtain summary judgment, “if the movant            incentive to push for expansion so the city
bears the burden of proof on an issue, . . . he must       would buy his property. The conflict of
establish beyond peradventure all of the essential         interest easily could cut in the other direction,
elements of the claim or defense to warrant judg-          however.
ment in his favor.” Fontenot v. Upjohn Co., 780
F.2d 1190, 1194 (5th Cir. 1986). We have granted               For example, James may have intentionally
summary judgment previously where the employer             purchased property adjacent to the MSC to
has demonstrated that no material fact question            speculate in the value that the MSC would add
exists about whether the employer would have dis-          to the property in the neighborhood. If he es-
charged the employee for an unrelated reason.
                                                           timated that value as greater than the market
Benningfield v. City of Houston, 157 F.3d 369,
376 (5th Cir. 1998) (concluding that evidence in-
                                                           had estimated, then he could make a profit,
dicated that employee was given a medical dis-             and the fair market value established in a con-
charge as the result of “an independent psychiatric        demnation proceeding would not reflect that
evaluation”); Brady v. Houston Indep. Sch. Dist.,          value. Thus, he would have recommended
113 F.3d 1419, 1424-15 (5th Cir. 1997) (accepting          against expansion, even if it was in the city’s
employer’s proof of employee’s deficient                   best interests.
performance).

                                                       6
   Alternatively, James stood to gain only            him of a constitutionally protected interest
18% of the house’s sale proceeds if he sold           (2) without adequate procedures. Cleveland
immediately in a condemnation proceeding. If          Bd. of Educ. v. Loudermill, 470 U.S. 532,
he could retain the property for ten years, he        538, 541 (1985). James argues that additional
would realize 100% of the sale price. The dif-        state procedures are constitutionalized as part
ference in his individual gain provides a pow-        of the due process minimum; he also avers that
erful incentive to avoid expansion. We                defendants provided him with process that fell
provide these illustrations not to demonstrate        below the independent, constitutional
that James had an actual conflict of interest,        minimum. We dismiss each argument in turn.
but only to show that conflicts of interest are
complicated, and the city has a strong interest                             A.
in disclosure requirements to prevent actual             James argues that the district court erred by
and apparent conflicts.                               ignoring a Texas Court of Appeals opinion
                                                      that requires the employer to bear the burden
   Disentangling James’s speech from the rea-         of proof in a civil service proceeding. See
son for his discharge is difficult; the two are       Dallas County Civil Serv. Comm’n v. Warren,
interrelated. Regardless of his views on the          988 S.W.2d 864, 871 (Tex. App.SSSan
expansion, however, his financial interest was        Antonio 1999, no pet.). He contends that
so closely associated with the proposed               Fifth Circuit precedent requires the federal
expansion that the city would have terminated         court to incorporate these additional state
him regardless.                                       procedures into the federal, constitutional
                                                      minimum. His explanation misunderstands the
   James has presented evidence that Brown            state court decision and the nature of the
and possibly desVignes-Kendrick supported             federal system.
expansion, but he has not presented a shred of
summary judgment evidence that they would                In Warren, id. at 870-71, the court held
have terminated him for this reason;                  that the federal Constitution’s Due Process
defendants already had a persuasive reason to         Clause required the employer to bear the
end his employment. As explained in Mt.               burden of proof in the civil service
Healthy, a misbehaving employee should not            commission’s post-termination hearing. The
be able to insulate his wrongful behavior by          court did not describe additional procedures
engaging in protected speech. 429 U.S. at             guaranteed by the state constitution, state
286.     The summary judgment evidence                statute, state regulation, or even internal
sufficiently demonstrates that the city “would        employment policies. Id. Even if state law
have reached the same decision as to” James’s         could augment the procedures required by
discharge “in the absence of protected                federal due process, Warren does not
speech.” Id. at 287. We now turn to James’            represent state law; it is a state court’s
procedural due process claim.                         interpretation of federal law that federal courts
                                                      have no obligation to follow. At most, it has
                       IV.                            only persuasive force.
   To state a claim for deprivation of due pro-
cess, James must create a genuine issue of               Courts sometimes look to state law when
material fact that (1) the defendants deprived        defining the scope of protected liberty


                                                  7
interests, but state law does not generally                  is not Texas law, and Texas law does not
establish t he constitutionally required                     define the scope of procedures guaranteed by
procedures.5 James cites Ferguson v. Thomas,                 the federal Constitution.
430 F.2d 852, 856 (5th Cir. 1970), for the
proposition that “[w]hen published rules and                                        B.
regulations establish a particular statutory                    James argues that because the city afforded
procedure for the termination of a teacher’s                 him inadequate pre-termination process, shift-
employment, t hey may add to the                             ing the burden of proof to him in the civil ser-
constitutional minimum.” Since Ferguson,                     vice commission’s post-termination hearing vi-
however, we have realized that we need not                   olated due process. We balance three factors
look to state law to determine the                           to determine wether a government has af-
constitutionally-required procedures. 6 Warren               forded constitutionally adequate procedures:
                                                             (1) the private interest affected; (2) the risk of
                                                             erroneous deprivation from current and
   5
      Drawing the line between state procedures              proposed procedures; and (3) the
comprehensive or absolute enough to create a pro-            government’s interest. Matthews v. Eldridge,
tectable liberty interest and those procedures that          424 U.S. 319, 335 (1976).
do not give rise to such an interest is difficult
enough. The Supreme Court has struggled most                    Under the first prong, James had a
acutely with the question whether state regulations          significant interest in continued employment.
create a protectable liberty interest in the prison          Loudermill, 470 U.S. at 543 (“We have
context. Compare Hewitt v. Helms, 459 U.S. 460,              frequently recognized the severity of depriving
471-72 (1983) (looking to state prison regulations           a person of the means of livelihood.”). Under
to determine that state law gave prisoner a
                                                             the second prong, we find that the risk of
protectable liberty interest but then to federal
                                                             erroneous deprivation was minimal.           In
constitutional standards to determine minimum
procedures) with Sandin v. Connor, 515 U.S. 472,             Loudermill, the         Court described the
481 (1995) (“[S]hifting the focus of the liberty             constitutional requirements for state agencies’
interest inquiry to one based on the language of a           decisions to terminate employees. Before
particular regulation . . . encouraged prisoners to          discharging an employee, public employers
comb regulations in search of mandatory language             must provide notice of the reason for
on which to base entitlements to various state-              discharge and an opportunity to respond. 470
conferred privileges.”).
   6                                                            6
     McDowell v. Texas, 465 F.2d 1342, 1345-46                    (...continued)
(5th Cir. 1972) (en banc) (“[E]ven an invalid or             unless the conduct trespasses on federal
improper discharge from such an office,                      constitutional safeguards, there is no constitutional
unaccompanied by some more precise claim of                  deprivation.”); Richard A. Fallon, Daniel J.
federal right than a general claim of lack of due            Meltzer, & David L. Shapiro, eds., HART AND
process, is not the sort of deprivation of a right,          WECHSLER’S THE FEDERAL COURTS AND THE
privilege or immunity which is secured by the                FEDERAL SYSTEM 559 (Foundation 4th ed. 1996)
Constitution of the United States . . . .”); Levitt v.       (“[I]f the case does involve a ‘property’ or ‘liberty’
Univ. of Tex. at El Paso, 759 F.2d 1224, 1230                interest (whether rooted in state or federal law),
(5th Cir. 1985) (“Such action may constitute a               federal law governs the questions (i) whether there
breach of contract or violation of state law, but            has been a deprivation, and (ii) if so, whether due
                                      (continued...)         process was afforded.”).
8
U.S. at 545-46.7                                               James argues that he should not have been
                                                            forced to bear the burden of proof in front of
    The state need not hold a full evidentiary              the civil service commission, but this
hearing.     Id. 8  The hearing “need not                   represented only one of several levels of
definitively resolve the propriety of the                   review. And not a single federal court of
discharge”; instead, it should serve as “an                 appeals has held that shifting the burden of
initial check against mistaken decisions.” Id.              proof in such a review proceeding violates the
“The opportunity to present reasons, either in              Fourteenth Amendment’s Due Process
person or in writing, why proposed action                   Clause.10
should not be taken is a fundamental due
process requirement.” Id. at 546.                             Although we respect the decision of the
                                                            Texas Court of Appeals in Warren, we, like
   James does not contest that he had notice
of the city’s complaints against him. He also
had two opportunities to rebut the charges that                9
                                                                (...continued)
formed the basis for his discharge. Counsel                 included in the Matthews balancing test. Louder-
represented him at both meetings.                           mill, 470 U.S. at 546-57.
                                                               10
   At the first meeting, James attempted to                       We recently avoided the question whether the
explain his failure to disclose his ownership of            burden of proof could constitutionally be shifted in
the property. At the seco nd meeting, James                 an attorney disciplinary proceeding. Sealed
avers that he did not have an opportunity to                Appellant 1 v. Sealed Appellee 1, 211 F.3d 252,
                                                            255 (5th Cir. 2000). The other courts of appeals,
respond, but the city had already unveiled
                                                            however, have upheld burden shifting in a variety
most of its charges at the first meeting. After             of public employment cases. Benavidez v.
his termination, the civil service commission               Albuquerque, 101 F.3d 620, 626-27 (10th Cir.
reviewed his claim for a full day and                       1996) (holding that government could
considered both testimonial and documentary                 constitutionally shift burden in post-termination
evidence.9                                                  proceedings because formal pre-termination
                                                            proceedings existed); Chung v. Park, 514 F.2d
382, 386-87 (3d Cir. 1975) (finding hearing
   7
      “[I]n employment termination cases, the               adequate where employee bore the burden of
minimum pretermination procedural protections               showing termination was “arbitrary, capricious or
required by the Fourteenth Amendment are                    discriminatory”); McTaggart v. Sec’y of the Air
(1) written notice of the reasons for the termination       Force, 458 F.2d 1320, 1323 n.4 (7th Cir. 1972)
and (2) an effective opportunity to rebut those             (finding that United States could shift burden in
reasons.” Davis v. Mann, 882 F.2d 967, 974 (5th             military disciplinary proceeding that determined
Cir. 1989).                                                 ultimate rank and pay upon retirement). See
                                                            Papapetropoulous v. Milwaukee Transp. Servs.,
   8                                                        Inc., 795 F.2d 591, 601 & n.15 (7th Cir. 1986)
     For example, the state need not provide an
opportunity for oral testimony at the pretermination        (finding that arbitrator could use either clear and
hearing. FDIC v. Mallen, 486 U.S. 230, 247                  convincing or preponderance standard when
(1988).                                                     reviewing employee’s claim); Boston v. Webb, 783
F.2d 1163, 1167 (4th Cir. 1986) (permitting shift
   9
       Post-termination procedures should be                in burden of proof after finding that employee
                                  (continued...)            lacked property interest in his job).

                                                        9
the district court, conclude that the federal
courts have struck the correct balance. After
the civil service commission denied his claim,
James had a statutory right to seek review in
state court, which he exercised. Although the
district court declined to exercise jurisdiction
over this state law claim after dismissing the
federal claims, he may still seek a remedy in
state court. These multi-layered formal
procedures should sufficiently reduce the risk
of erroneous deprivation.

   Finally, the city and state have an interest in
placing some limits on the procedures they
guarantee through internal, civil service
commission, and judicial review. The benefits
of additional procedures would appear
minimal, given the procedures already in place.
James failed to create a fact question about
whether his discharge conformed with due
process.

   AFFIRMED.




                                                     10